COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:            01-17-00790-CR
Style:                   Frank Gill v. The State of Texas
Date motion filed*:      February 21, 2018
Type of motion:          Second Motion for Extension of Time to File Appellant’s Brief
Party filing motion:     Appellant’s appointed counsel Danny K. Easterling
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                 December 11, 2017
       Number of extensions granted:           1     Current Due Date: February 9, 2018
       Date Requested:                    April 9, 2018 (119 days from original due date)

Ordered that motion is:
       Granted
             If document is to be filed, document due: April 9, 2018.
                   No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       The Clerk of this Court’s February 20, 2018 notice warned counsel that because his
       brief had not been timely filed, if the Court does not receive a motion or brief within 10
       days of that notice, it would abate this case for a late-brief hearing. See TEX. R. APP. P.
       38.8(b)(2). Because appellant’s counsel’s request was timely and states that he has
       been busy with several court appearances and other appeals, it is granted, but counsel
       is warned that no further extensions will be granted due to the total length requested.
       See TEX. R. APP. P. 10.5(b)(1)(B), (C), 38.6(d). Accordingly, if appellant’s brief is not
       filed by April 9, 2018, this Court may abate this case. See id. 38.8(b)(2).

Judge’s signature: /s/ Laura C. Higley
                                                 Acting for the Court
Date: February 27, 2018


November 7, 2008 Revision